STRINGER, Judge.
Appellant, Better Roads, Inc., appeals a nonfinal order denying its motion for summary judgment on its claim of workers’ compensation immunity. The order denying summary judgment simply denies the motion without stating a reason for the denial. In order to be appealable, a nonfi-nal order denying a summary judgment motion which is based on workers’ compensation immunity must specifically state that, as a matter of law, a party is not entitled to raise the workers’ compensation immunity defense at trial. See Department of Corrections v. Culver, 716 So.2d 768 (Fla.1998). Because the order in the instant case fails to make such a statement, we lack jurisdiction under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(vi) to review this order. Accordingly, this appeal must be dismissed.
Appeal dismissed.
PATTERSON, C.J., and NORTHCUTT, J., Concur.